Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                        ADVANCE SHEET HEADNOTE
                                                                      May 28, 2019

                                       2019 CO 39

No. 18SC186, Town of Breckenridge v. Egencia, LLC.

      By operation of law, the decision of the court of appeals case no. 16CA1901 (Colo.

App. Jan. 25, 2018) is affirmed by an equally divided court. See C.A.R. 35(b).
                      The Supreme Court of the State of Colorado
                      2 East 14th Avenue • Denver, Colorado 80203

                                        2019 CO 39

                           Supreme Court Case No. 18SC186
                         Certiorari to the Colorado Court of Appeals
                          Court of Appeals Case No. 16CA1901

                                         Petitioner:

                                  Town of Breckenridge,

                                              v.

                                       Respondents:

  Egencia, LLC; Expedia, Inc.; Hotels.com GP, LLC; Hotwire, Inc.; Internetwork Publishing
Corporation d/b/a Lodging.com; Lowestfare.com, Inc.; Orbitz, Inc.; Orbitz, LLC; Priceline.com,
  Incorporated; Site59.com, LLC; Travelnow.com, LP; Travelport, Inc. f/k/a Cendant Travel
Distribution Services Group, Inc.; Travelscape, LLC.; Travelweb, LLC.; and Trip Network, Inc.
                                    d/b/a Cheaptickets.com.
                                                .

                             Affirmed by Operation of Law
                                        en banc
                                     May 28, 2019


Attorneys for Petitioner:
Lewis Roca Rothgerber Christie LLP
Michael Plachy
Amy Danielle Wills
Joy Allen Woller
Thomas M. Rogers III
       Denver, Colorado

Attorneys for Respondents:
Connelly Law, LLC
Sean Connelly
      Denver, Colorado
Attorneys for Amicus Curiae American Society of Travel Advisors:
Blain Myhre LLC
Blain David Myhre
       Denver, Colorado

Attorneys for Amici Curiae Colorado Association of SkiTowns and Colorado Hotel
and Lodging Association:
Richard B. Benenson
Justin L. Cohen
Brownstein Hyatt Farber & Schreck LLP
       Denver, Colorado

Attorneys for Amicus Curiae Colorado Department of Revenue
Philip J. Weiser, Attorney General
Scott R. Bauer, Senior Assistant Attorney General
Russell D. Johnson, Assistant Solicitor General
       Denver, Colorado




PER CURIAM.
JUSTICE HART does not participate.




                                        2
¶1    Justice Boatright, Justice Hood and Justice Gabriel are of the opinion that the

judgment of the court of appeals should be affirmed; whereas Chief Justice Coats, Justice

Márquez, and Justice Samour are of the opinion that it should be reversed. Justice Hart

does not participate.

¶2    Because the court is equally divided, the judgment of the court of appeals is

affirmed by operation of law C.A.R. 35(b).




                                             3